Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 12 BB&T Corporation Earnings To Fixed Charges For the Six Months Ended June 30, For the Years Ended December 31, (Dollars in millions) Earnings: Income before income taxes $ 1,327 $ 1,289 $ 2,473 $ 2,467 $ 2,322 $ 1,617 $ 1,791 Plus: Fixed charges 1,968 1,433 3,233 2,029 1,232 1,306 1,713 Less: Capitalized interest 2 1 2 1 - - 1 Earnings, including interest on deposits 3,293 2,721 5,704 4,495 3,554 2,923 3,503 Less: Interest on deposits 1,286 935 2,137 1,252 730 756 1,003 Earnings, excluding interest on deposits $ 2,007 $ 1,786 $ 3,567 $ 3,243 $ 2,824 $ 2,167 $ 2,500 Fixed Charges: Interest expense $ 1,941 $ 1,410 $ 3,185 $ 1,981 $ 1,199 $ 1,273 $ 1,687 Capitalized interest 2 1 2 1 - - 1 Interest portion of rent expense 25 22 46 47 33 33 25 Total Fixed Charges $ 1,968 $ 1,433 $ 3,233 $ 2,029 $ 1,232 $ 1,306 $ 1,713 Less: Interest on deposits 1,286 935 2,137 1,252 730 756 1,003 Total fixed charges excluding interest on deposits $ 682 $ 498 $ 1,096 $ 777 $ 502 $ 550 $ 710 Earnings to fixed charges: Including interest on deposits 1.67 x 1.90 x 1.76 x 2.22 x 2.88 x 2.24 x 2.05 x Excluding interest on deposits 2.94 x 3.59 x 3.25 x 4.17 x 5.62 x 3.94 x 3.52 x
